Citation Nr: 1528685	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  07-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left leg above-the-knee amputation.  

2.  Entitlement to service connection for a chest scar, to include as secondary to vein bypass surgery of the left leg.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on brokerage for the RO in Detroit, Michigan.  In November 2008, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  

In a decision dated in March 2009, the Board denied the Veteran's claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2010, the Court granted a Joint Motion for Remand (JMR) submitted by the parties to the litigation.  The matters were remanded by the Board in September 2010.  

The appeal is REMANDED to the agency of original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2010 Board remand, the AOJ obtained private treatment records that had been identified by the Veteran, and scheduled a VA examination.  Unfortunately, although the remand instructions directed that the VA examination be scheduled after the completion of the instructions to obtain the outstanding treatment records, the VA examination was performed before the private treatment records were received.  Therefore, the examiner was not able to consider these relevant records when issuing the opinion.  Although the Board regrets the delay, an additional remand is required to obtain a supplemental opinion that considers the private treatment records that have been obtained.  See Stegall v. West, 11 App. 268, 271 (1998) (A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

The outcome of the issue of entitlement to service connection for a chest scar, to include as secondary to vein bypass surgery of the left leg, is necessarily affected by the outcome of the claim of service connection for a left leg above-the-knee amputation.  As such, the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who performed the September 2013 VA examination if available, or another appropriate VA clinician, and request a supplemental opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left leg above-the-knee amputation is caused by otherwise related to his military service, to include residuals of injuries sustained in the September 1971 truck accident in service.  

Any opinion provided must be supported by a complete rationale.  The clinician is to specifically indicate that he or she has reviewed the private treatment records from Central Michigan Community Hospital and Ingham Regional Medical Center, received in April 2014, and to discuss how or whether these records affect his or her opinion.  

2.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




